

	

		II

		109th CONGRESS

		1st Session

		S. 488

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Ms. Snowe (for herself

			 and Ms. Collins) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish a commercial truck highway safety

		  demonstration program in the State of Maine, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Commercial Truck Highway Safety

			 Demonstration Program Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Public safety on

			 the highways of the United States is a paramount concern of all who use the

			 highways and all who prescribe public policy for the use of those highways,

			 including public policy on the operation of heavy commercial trucks on

			 highways.

			(2)Federal highway

			 funding law effectively imposes a limit of 80,000 pounds on the weight of

			 vehicles permitted to use Interstate System highways.

			(3)The

			 administration of this law in Maine has forced heavy tractor-trailer and

			 tractor-semitrailer combination vehicles traveling into Maine from neighboring

			 States and Canada to divert onto small State and local roads where higher

			 vehicle weight limits apply under Maine law.

			(4)The diversion of

			 those vehicles onto such roads causes significant economic hardships and safety

			 challenges for small communities located along those roads.

			(5)Permitting heavy

			 commercial vehicles, including tanker trucks carrying hazardous material and

			 fuel oil, to travel on Interstate System highways in Maine—

				(A)would enhance

			 public safety by reducing—

					(i)the

			 number of heavy vehicles that use town and city streets in Maine; and

					(ii)as

			 a result, the number of dangerous interactions between those heavy vehicles and

			 such other vehicles as school buses and private vehicles; and

					(B)would reduce the

			 net highway maintenance costs in Maine because the Interstate System highways,

			 unlike the secondary roads of Maine, are built to accommodate heavy vehicles

			 and are, therefore, more durable.

				3.DefinitionsIn this Act:

			(1)Covered

			 Interstate System highway

				(A)In

			 generalThe term covered Interstate System highway

			 means a highway within the State of Maine that is designated as a route on the

			 Interstate System, except as provided in subparagraph (B).

				(B)ExceptionThe

			 term does not include any portion of highway that, as of the date of the

			 enactment of this Act, is exempted from the requirements of subsection (a) of

			 section 127 of title 23, United States Code, by the last sentence of such

			 subsection.

				(2)Interstate

			 SystemThe term Interstate System has the meaning

			 given that term in section 101(a) of title 23, United States Code.

			4.Maine truck

			 safety demonstration programThe Secretary of Transportation shall carry

			 out a program, in the administration of this Act, to demonstrate the effects on

			 the safety of the overall highway network in the State of Maine that would

			 result from permitting vehicles described in section 5(b) to be operated on the

			 Interstate System highways within the State.

		5.Waiver of

			 highway funding reduction relating to weight of vehicles using Interstate

			 System highways

			(a)Prohibition

			 relating to certain vehiclesNotwithstanding section 127(a) of

			 title 23, United States Code, the total amount of funds apportioned to the

			 State of Maine under section 104(b)(1) of such title for any period may not be

			 reduced under such section 127(a) on the basis that the State of Maine permits

			 a vehicle described in subsection (b) to use a covered Interstate System

			 highway.

			(b)Combination

			 vehicles in excess of 80,000 poundsA vehicle referred to in

			 subsection (a) is a vehicle having a weight in excess of 80,000 pounds

			 that—

				(1)consists of a

			 3-axle tractor unit hauling a single trailer or semitrailer; and

				(2)does not exceed

			 any vehicle weight limitation that is applicable under the laws of the State of

			 Maine to the operation of such vehicle on highways in Maine not in the

			 Interstate System, as such laws are in effect on the date of the enactment of

			 this Act.

				(c)Effective date

			 and termination

				(1)Effective

			 date

					(A)Date of

			 satisfaction of administrative conditions by MaineThe

			 prohibition in subsection (a) shall take effect on the date on which the

			 Secretary of Transportation notifies the Commissioner of Transportation of the

			 State of Maine in writing that—

						(i)the

			 Secretary has received the plan described in paragraph (1) of section 6;

			 and

						(ii)the Commissioner

			 has established a highway safety committee as described in paragraph (2) of

			 such section and has promulgated rules and procedures for the collection of

			 highway safety data as described in paragraph (3) of such section.

						(B)Permanent

			 effectAfter taking effect, the prohibition in subsection (a)

			 shall remain in effect unless terminated under paragraph (2).

					(2)Contingent

			 terminationThe prohibition in subsection (a) shall terminate

			 three years after the effective date applicable under paragraph (1) if, before

			 the end of such 3-year period, the Secretary of Transportation—

					(A)determines

			 that—

						(i)operation of

			 vehicles described in subsection (b) on covered Interstate System highways in

			 Maine has adversely affected safety on the overall highway network in Maine;

			 or

						(ii)the Commissioner

			 of Transportation of the State of Maine has failed faithfully to use the

			 highway safety committee as described in paragraph (2)(A) of section 6 or to

			 collect data as described in paragraph (3) of such section; and

						(B)publishes the

			 determination, together with the date of the termination of the prohibition, in

			 the Federal Register.

					(d)Consultation

			 regarding termination for safetyIn making a determination under

			 subsection (c)(2)(A)(i), the Secretary of Transportation shall consult with the

			 highway safety committee established by the Commissioner in accordance with

			 section 6.

			6.Responsibilities

			 of the State of MaineFor the

			 purposes of section 5, the State of Maine satisfies the conditions of this

			 section if the Commissioner of Transportation of the State of Maine—

			(1)submits to the

			 Secretary of Transportation a plan for satisfying the conditions set forth in

			 paragraphs (2) and (3);

			(2)establishes and

			 chairs a highway safety committee that—

				(A)the Commissioner

			 uses to review the data collected pursuant to paragraph (3); and

				(B)consists of

			 representatives of—

					(i)agencies of the

			 State of Maine that have responsibilities related to highway safety;

					(ii)municipalities

			 of the State of Maine;

					(iii)organizations

			 that have evaluation or promotion of highway safety among their principal

			 purposes; and

					(iv)the commercial

			 trucking industry; and

					(3)collects data on

			 the net effects that the operation of vehicles described in section 5(b) on

			 covered Interstate System highways have on the safety of the overall highway

			 network in Maine, including the net effects on single-vehicle and

			 multiple-vehicle collision rates for such vehicles.

			

